EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Samuel Borodach on 7/22/22.
The application has been amended as follows: 
In The Claims
	Claim 2, line 5, “a divided” has been changed to --the second divided--.
	Claim 2, line 9, “with the monitoring target voltage or the divided” has been changed to 
--with the second divided--.
	Claim 2, line 10, “the input” has been changed to --the second input--.
Reasons For The Above Changes
	The above changes are necessary to correct the indefinite problems in the claim.

REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
Claim 1 is allowed because the prior art of record fails to disclose or suggest a voltage monitoring circuit comprising an input terminal, a monitoring target voltage, a divided voltage of the monitoring target voltage, a reference voltage generating circuit, a first reference voltage, a linear power circuit, a second reference voltage,  a feedback resistor, a divided voltage of the second reference voltage, and a comparison portion with the connections and operations as recited in the claim.  In particularly, the prior art of record fails to disclose or suggest the limitations “a linear power circuit, adapted to convert the first reference voltage to a second reference voltage; a feedback resistor, adapted to generate a divided voltage of the second reference voltage and negatively feed back the divided voltage of the second reference voltage to the linear power circuit; and a comparing portion, adapted to compare the second reference voltage with the monitoring target voltage or the divided voltage of the monitoring target voltage applied to the input terminal” in addition to other limitations recited in the claim.
	Claims 2-13 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842